DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 includes the language “at least one means which … produces an air flow which flows out of the environment of the components and through between the sealing surfaces in the direction of the space”. No structure is given in the claims to the means and the functional language “produces air flow …” is provided. Looking to the specification of the instant application, the means can be embodied as spiral grooves (Pg. 10), so the limitations of the claims will be interpreted to require spiral grooves that provide that movement of air.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ludwig (US 3782737).
Regarding claim 1, Ludwig discloses A device having at least two components (Figure 2), which, at least in some region or regions, delimit a space in which oil is present (Figure 2, item 14 shows the liquid and column 1, lines 18-22 describes that the liquid can be oil), wherein one of the components is embodied in such a way as to be rotatable relative to the other component (Figure 2, item 18, described as rotatable by column 2, lines 17-30. The embodiment relied upon is the embodiment of figure 2. While some of the specification will be citing descriptions of figure 1, they are only used for features that are consistent between embodiments and only used because the general features are not repeated in the description of figure 2), which is of rotationally fixed design (column 3, lines 31-37 describes that relative motion exists between the rotating component and the seal structure meaning the seal is rotationally fixed. Further, the outer portion is a liquid container which is intended to be stationary from the shaft (Col. 2, lines 9-16), wherein the rotationally fixed component can be moved axially relative to the rotatable component and is subjected to an axial actuating force which acts on the rotationally fixed component (Figure 2, items 20 and 22 show the rotationally fixed component which is pressed axially by the spring 44), acting in the direction of the rotatable component (Figure 2, item 44; described in column 3, lines 11-18), wherein the rotationally fixed component is pressed against an axial sealing surface of the rotatable component in an axial direction by the actuating force in order to seal the space in the region of an axial sealing surface (Figure 2, item 44; described in column 3, lines 11-18. Column 1, lines 37-48 shows that the seal portions are pressed together and fully seal when the structure is fully stationary), wherein the rotationally fixed component and/or the rotatable component are/is embodied, in the region of its sealing surface or of their sealing surfaces, in each case with at least one means which, during a rotary motion of the rotatable component relative to the rotationally fixed component, produce/s an air flow which flows out of the environment of the components and through between the sealing surfaces in the direction of the space, wherein the air flow results in a further actuating force, which acts on the rotationally fixed component in the axial direction and so as to counteract the actuating force and which moves the rotationally fixed component away from the rotatable component in the axial direction once a defined speed of rotation of the rotatable component has been reached (Figure 2 shows spiral grooves 32 in the rotatable component. As described in column 3, lines 19-68 and column 4 lines 1-27, the spiral grooves create a liquid and gas interface and film which produces an opening force that balances the seal closing force provided by the spring. As the liquid gas interface is shown partially within the grooves, the gas is pumped along with the oil. The limitations of the environment of the components is not defined so because the air flow moves, it meets those limitations), wherein the rotatable component and/or the rotationally fixed component are supplied with oil close to the sealing surfaces of the components (Figure 2, item 14 shows the liquid and column 1, lines 18-22 describes that the liquid can be oil and Figure 2,m item 46 shows oil supplied to the surfaces), and wherein, in the installed position of the rotationally fixed component, the oil is passed from an upper region of the rotationally fixed component in the circumferential direction of the rotationally fixed component in the direction of a lower region of the rotationally fixed component (Figure 2 shows the oil passing from a radially outer region to a radially inner region. The passage has a circumferential thickness so the oil will move circumferentially as it passes through the supply line).
Regarding claim 2, Ludwig discloses that the rotationally fixed component is designed as a hollow-cylindrical component (Figure 2 shows that the fixed component (22 and 20) is hollow and exists in a rotational component, meaning it is cylindrical) and, on its outer side, has at least one groove extending in the circumferential direction, through which the oil is passed from the upper region of the rotationally fixed component in the direction of the lower region (Figure 2, item 46 shows a groove extending from the outer side and the groove has a circumferential dimension, meaning it extends circumferentially. It further shows a connection between 14 and the seal, meaning it is capable of passing fluid from the outer to inner portions).
Regarding claim 3, Ludwig discloses that the rotationally fixed component is arranged in such a way as to be axially movable in a groove of a further component, and the oil is passed through the further component into the groove of the rotationally fixed component (Figure 2 shows a groove in a further component 42 where the spring 44 is held. The fluid is capable of passing through the groove formed in the further component and then into the groove 46.
Regarding claim 4, Ludwig discloses the actuating force corresponds to a spring force of a spring device which is arranged in the groove of the further component and comprises at least one spring element, one end of which rests against a shoulder on the rotationally fixed component and the other end of which rests against a shoulder on the further component (Figure 2 shows a spring 44 that’s in the groove of the further component and rests against the shoulder 25 and the other shoulder of 22).
Regarding claim 5, Ludwig discloses the oil is passed through a channel in the further component into the groove of the rotationally fixed component (Figure 2 shows a channel above the first component that is partially defined by the further component (as the stationary parts not defined by the figures can also be considered the further component) that passes fluid into the groove in the first component 20).
Regarding claim 7, Ludwig discloses that the further component is designed, below the groove of the rotationally fixed component , with a catcher region communicating in the axial direction with an oil collecting region. The embodiment of Figure 3 of Ludwig still discloses the limitation of claim 3 as set forth above, as it provides a similar spring, groove, oil passage, and extra stationary casing structure. As the limitation does not describe what “below” is relative to, because these are annular structures on the other side of the shaft the catcher region is “below” the groove, meaning the limitations are met. Figure 3 further shows an area above the groove and passage defined by the space above item 44 that is partially defined by the further component, meaning the region meets the limitations of an “oil catcher” especially since the fluid is being forced up by the grooves. There is also an area axially communicating with this region defined by the groove that item 40 is located in which meets the limitations of an oil collecting region.
Regarding claim 8, Ludwig discloses that a depth of the catcher region rises in the axial direction, at least in some region or regions, starting from a region of the catcher region remote from the space, towards a region of the catcher region adjacent to the space. As the catcher region can apply to any area radially outward the groove, the oil occupied region axially aligned with item 58 until the groove begins. As the catcher region to the left of this is at one set location and then the depth  stays constant along item 18 until it adds the radial height of item 58, the depth of the region grows in that area and meets the limitations. The claim does not describe how the region rises, at what rate, or for how long, so the limitation is met.
Regarding claim 9, Ludwig discloses a sealing unit is provided between the rotationally fixed component and the further component (Figure 2, item 40).
Regarding claim 11, Ludwig discloses the further component is of rotationally fixed design and at least partially delimits the space (As the two items are connected by a spring, the component and further component are both rotationally fixed. The motivation provided above applies here as well. As the further component 42 has volume and mass, the component partially delimits the space).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig (US 3782737) in view of Ferris (US 20140203517).
Regarding claim 10, Ludwig discloses the limitations of claim 1 but does not explicitly disclose that the rotationally fixed component is made of carbon. Ludwig and Ferris are analogous prior art because they both describe seals between rotating and non-rotating components and use spiral grooves to create buffer between the seal lands during rotation. Ferris teaches the use of a carbon seal on a non-rotating part of the seal structure (Par. 0043). Ludwig does not describe a material to be used for the system so one of ordinary skill in the art would have to choose one. Because both components show seals between stationary and rotating components and Ferris teaches that carbon seals can be used for them, the carbon of Ferris would provide predictable results in the system of Ludwig.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig (US 3782737) in view of Artiles (US 20120280458).
Regarding claim 13, Ludwig discloses the limitations of claim 1 as set forth above and that the device can be in a gas turbine engine (column 3, lines 19-30). However, it does not explicitly describe that the turbine engine is used in an aircraft. Ludwig and Artiles are analogous prior art because both are buffer seals used to prevent oil leakage from leaking from a portion above the seal to a portion below. Artiles teaches a non-contacting seal with a helical groove that is used in a gas turbine engine that can be within an aircraft (Par. 0004). Both Ludwig and Artiles show seals between a stationary and rotating component, use springs to press the seal against a land when the engine is not operating, uses helical grooves to create buffer air, and prevents oil from leaking from a radially outer area to a radially inner area (see Par. 0011 of Artiles). Because of these large similarities in structure, the seal structure of Ludwig would provide predictable results in the engine and bearing compartment of Artiles. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the seal structure of Ludwig in the turbine engine bearing compartment of Artiles because combining prior art elements according to known methods is obvious with predictable results. See MPEP 2143(I)(A).
Regarding claim 14, Ludwig in view of Artiles teaches that the further component (26) is a casing part which delimits a bearing chamber (13) or an internal space of a transmission (Artiles Figure 1 shows that item 10 is a bearing compartment (described in par. 0011) and the wall part is a stationary part of the engine, which is a casing).
Regarding claim 15, Ludwig in view of Artiles teaches that the rotatable component (21) is a shaft or a component in operative connection therewith (Ludwig item 10, Artiles item 40).

Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 6, the oil containing structure of Ludwig is one large space, so there is no tap hole in the component that would provide the limitations required by claim 6. As the area is simply an area where the oil is intended to stay there is no reason why it would have been obvious to put the tap hole and structure required by claim 6 into the structure of Ludwig, as it would serve no apparent purpose. Regarding claim 12, similar reasons apply as did for the tap hole of claim 6. As the oil is supplied by a large space, there is no reason why providing a pressure line would have been obvious and then passed into the groove provided. There was no further art that provided both of these structures. A majority of the buffer air seals are intentionally made to be dry, so many of the structures found did not provide the oil supply structure required by some of the claims because adding oil to those seals was intentionally discouraged. While there were other seals like this for use in bearing structures and turbine engines, many of them were sealing away from an are with lots of oil and were not using it as a coolant, as the ideal operation of the seal would not require the oil as a coolant. Because of this, much of the oil supply was not provided by other art.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892. The examiner has cited various helical groove buffer air structures and many dry seal designs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/David E Sosnowski/            SPE, Art Unit 3745